Citation Nr: 0908151	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-12 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
shell fragment wound (SFW), right shoulder, muscle group (MG) 
III, with retained foreign body, currently rated as 20 
percent disabling.

2.  Entitlement to service connection for a right ring finger 
disability, claimed as secondary to the service-connected 
SFW, right shoulder, MG III.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Wichita, Kansas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The June 2006 rating decision, in pertinent part, 
denied an increased rating for the service-connected SFW, 
right shoulder, MG III, and the April 2007 rating decision, 
in pertinent part, denied the Veteran service connection for 
a right ring finger disability.  

The Board observes that the June 2006 rating decision also 
denied service connection for post operative left hip with 
insertion of prosthesis.  However, in the August 2006 Notice 
of Disagreement (NOD), the Veteran only referenced the denial 
of an increased evaluation for his service-connected 
disability.  The other issue has not been subsequently 
prepared or certified for appellate review and, therefore, is 
not before the Board at this time.  Furthermore, the April 
2007 rating decision also denied service connection for a 
right wrist disability.  However, in the May 2007 NOD, the 
Veteran only expressed disagreement with the denial of 
service connection for a right ring finger disability.  
Therefore, the only issues before the Board at this time are 
the claims for an increased rating for service-connected SFW, 
right shoulder, and service connection for a right ring 
finger disability.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues decided herein have 
been completed.

2.  The Veteran's SFW of the right shoulder is manifested by 
no more than a moderate disability to MG III.

3.  There is no medical evidence relating the Veteran's right 
ring finger disability to the service-connected SFW, right 
shoulder disability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for service-connected SFW, right shoulder, MG III, 
with retained foreign body, are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.40-4.46, 4.55, 4.56, 4.73, Diagnostic Code 5303 
(2008).

2.  A right ring finger disability was not incurred in or 
aggravated by active military service, arthritis may not be 
presumed to be, and a right ring finger disability is not 
proximately due to, the result of, or aggravated by the 
Veteran's service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in February 2006, prior to the June 2006 decision and 
provided with VCAA notice in September 2006, prior to the 
April 2007 rating decision.  Thus, the timing requirements of 
Pelegrini have been satisfied.   

In the September 2006 VCAA notice, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for a right ring finger 
disability.  Additionally, the Veteran was provided 
information regarding the evidence to establish secondary 
service connection.  The RO explained what information and 
evidence he must submit and what information and evidence 
will be obtained by VA.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159 (b), as well as the Court's holding in 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that the Veteran was not provided VCAA 
notice regarding the elements of effective date or disability 
rating prior to the rating decisions on appeal.  However, he 
was provided with such information by a notification letter 
dated in March 2006.  Moreover, the Veteran's claims are 
being denied and, consequently, no disability rating or 
effective date will be assigned.  Therefore, the Veteran is 
not prejudiced by a decision at this time.  

With respect to the Veteran's claim for an increased 
evaluation, § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  In the VCAA notice, the Veteran was 
informed that he must show that his service-connected 
disability increased in severity.  The Veteran was informed 
that he could submit evidence in the form of lay statements, 
statements from a physician, and any other evidence to 
demonstrate a worsening of his service-connected disability.  
Although he was not specifically advised regarding the 
diagnostic criteria for an increased evaluation, the March 
2007 Statement of the Case included the diagnostic criteria 
necessary for an increased evaluation for his service-
connected disability.  The Veteran also did not receive 
notification asking for him to present the effects his 
disability has on his employment and his daily life; however, 
he has presented such information through his VA examinations 
and lay statements when he discussed how his disability 
affects his daily life and employment.  Thus, the Board finds 
that the Veteran has not been prejudiced by any notice 
deficiency.   

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All available medical records are in 
the claims folder and were reviewed by both the RO and the 
Board in connection with the Veteran's claims.  Nothing 
indicates that the Veteran has identified the existence of 
any relevant evidence that has not been obtained or 
requested.  

Moreover, the Veteran was afforded VA examinations in 
February 2006 with respect to his claim for an increased 
rating.  The Board observes that the Veteran has contended 
that the examinations were not adequate.  However, after a 
review of the reports, the Board notes that the VA examiner 
performed a thorough examination of the Veteran, considered 
the Veteran's statements and history, and provided reasons 
and bases for the opinions given.  Although the examiner did 
not review the veteran's claims folder, this does not, by 
itself, render an examination or nexus opinion inadequate.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical 
opinion may not be discounted solely because the examiner did 
not review the claims file).  The February 2006 VA 
examination reports show that the examiner reviewed the VA 
treatment records and x-ray findings which thoroughly 
document the Veteran's SFW, right shoulder, and his current 
right shoulder pain.  Therefore, a remand for an additional 
VA examination is not necessary.  McClendon v. Nicholson, 20 
Vet. App. 79 (2006).

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  Mclendon, supra.  
The record reveals that the February 2006 VA examiner 
addressed the right ring finger disability and provided an 
opinion regarding its etiology.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  

II.	Increased Rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Although regulations 
require that a disability be viewed in relation to its 
recorded history (see 38 C.F.R. § 4.1, 4.2), when service 
connection had been previously established and an increased 
rating is sought, it is the present level of disability which 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected disability is rated in 
accordance with 38 C.F.R. Part 4, Diagnostic Codes 5303 
(2008), as a muscle injury.   

Muscle injuries are evaluated pursuant to criteria at 38 
C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the 
skeletal muscles of the body are divided into 23 muscle 
groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The 
specific bodily functions of each group are listed at 38 
C.F.R. § 4.73.

Under Diagnostic Codes 5301 to 5323, muscle injury 
disabilities are rated as slight, moderate, moderately severe 
or severe according to criteria based on the type of injury, 
the history and complaint, and objective findings.  38 C.F.R. 
§ 4.56(d).

A slight muscle disability is one where the injury was a 
simple wound of muscle without debridement or infection.  The 
service department record would show a superficial wound with 
brief treatment and return to duty.  There would be healing 
with good functional results.  There would be cardinal signs 
or symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c).  Objectively, there would be a minimal scar, with no 
evidence of fascial defect, atrophy, or impaired tonus.  
There would be no impairment of function, or metallic 
fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was 
either through and through, or a deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the effect of high velocity missile, 
residuals of debridement, or prolonged infection.  The 
service department record (or other evidence) would show in-
service treatment for the wound.  There would be a consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objectively, the entrance (and if present, 
exit) scars would be small or linear, indicating short track 
of missile through muscle tissue.  Some loss of deep fascia 
or muscle substance, or impairment of muscle tonus and loss 
of power or lowered threshold of fatigue when compared to the 
sound side would be present.

A moderately severe muscle disability is one where the injury 
was either through and through, or a deep penetrating wound 
by a small high velocity missile or large low velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intramuscular scarring.  The service 
department record (or other evidence) would show 
hospitalization for a prolonged period for treatment of the 
wound.  There would be a consistent complaint of cardinal 
signs or symptoms of muscle disability as defined in 38 
C.F.R. § 4.56(c), and, if present, an inability to keep up 
with work requirements.  Objectively, the entrance (and if 
present, exit) scars would indicate the track of missile 
through one or more muscle groups.  There would be 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either 
through and through, or a deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or one with a shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intramuscular binding 
and scarring.  The service department record (or other 
evidence) would show hospitalization for a prolonged period 
for treatment of the wound.  There would be a consistent 
complaint of cardinal signs or symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c), which would be worse than 
that shown for moderately severe injuries, and, if present, 
an inability to keep up with work requirements.  Objectively, 
there would be ragged, depressed and adherent scars, 
indicating wide damage to muscle groups in the missile track.  
Palpation would show loss of deep fascia or muscle substance, 
or soft flabby muscles in the wound area.  Muscles would 
swell or harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side would 
indicate severe impairment of function.  If they happen to be 
present, the following would also be signs of severe muscle 
injury: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle.  (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

As stated above, the Veteran is rated under Diagnostic Code 
(DC) 5303.  DC 5303 applies to residuals of an injury to 
muscle group III, namely the intrinsic muscles of the 
shoulder girdle.  These muscles are: (1) pectoralis major I 
(clavicular) and (2) deltoid.  The function of these muscles 
is elevation and abduction of arm to level of shoulder, and 
to act with the extrinsic muscles of the shoulder girdle in 
forward and backward swing of the arm.  38 C.F.R. § 4.73, DC 
5303 (2008).

The criteria specify separate ratings for dominant and 
nondominant extremities. Such a finding will be determined by 
the evidence of record, or by testing on VA examination.  38 
C.F.R. § 4.69 (2008).  As demonstrated by the medical 
evidence of record, the Veteran is right-handed and, as such, 
the dominant shoulder disability ratings are applicable. 

Under DC 5303, slight impairment is rated noncompensably.  A 
20 percent evaluation is assigned for a moderate injury.  A 
30 percent disability evaluation is warranted for a 
moderately severe muscle injury.  A 40 percent disability 
evaluation is contemplated when such impairment is severe.

Additional criteria for determining how to classify a muscle 
injury are set forth in 38 C.F.R. § 4.56 (2008).  The 
criteria consist of the type of injury, the history and 
complaints, and the objective findings.  For VA purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  See 
38 C.F.R. § 4.56(c) (2008).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  See 38 
C.F.R. § 4.56(b) (2008).

Additionally, under 38 C.F.R. § 4.55 (2008):

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the case of an 
ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

(f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25.

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  See 38 C.F.R. §§ 
4.10, 4.40, 4.45 (2008).

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (2008) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.

The Board notes that the intent of the Rating Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59 (2008).

The Veteran seeks an increased disability rating for his 
service-connected disability.  The service-connected SFW, 
right shoulder (his dominant upper extremity), is currently 
evaluated as 20 percent disabling under 38 C.F.R. § 4.73, 
Diagnostic Code 5303, for injury to MG III.  

The service treatment records reveal that the Veteran was 
injured by a piece of shrapnel during service.  The June 5, 
1945 hospital record shows that the Veteran was struck by the 
shell fragment of a misfired mortar shell while in France in 
May 1945.  The records show that there was a wound of the 
right arm in the deltoid area with a metallic foreign body 
(MFB) in the substance of the muscle.  It was noted that the 
MFB was removed and the wound was sutured.  The records 
appear to indicate that the Veteran was hospitalized for 
approximately one month and that he was discharged in June 
1945.  The separation examination report shows that the 
Veteran's shrapnel scar was tender, adherent with some muscle 
involved.  Additionally, it was noted that the Veteran 
complained of tiredness after use.  There was no limitation 
of motion, but some muscle defect of the right deltoid 
muscle.  

Historically, the post-service VA examination reports show 
that the Veteran complained of pain and soreness in the 
deltoid area of the right shoulder and arm.  However, 
overall, the examination reports reveal that the Veteran had 
full range of motion of the arm and shoulder except when 
reaching behind back and up toward scapula, no evidence of 
muscle atrophy or loss of muscle, and no evidence of loss of 
function of the right arm or shoulder.  See April 1976 VA 
examination report, August 1947 VA examination report.  

From 1976 to 2005, there is no medical evidence related to 
the Veteran's service-connected SFW, right shoulder, and 
there is no indication that the Veteran sought medical 
treatment or expressed complaints regarding his service-
connected disability.  Beginning in 2005, the VA treatment 
records show complaints of shoulder pain.  The x-ray reports 
indicate that the Veteran had a rotator cuff injury and there 
were degenerative changes of the shoulder as well as the 
acromioclavicular (AC) joint.  See February 2006 VA treatment 
record.  The records further show that the Veteran receives 
physical therapy for his right shoulder.

The February 2006 VA joints examination report reveals that 
the examiner reviewed the VA treatment records available.  
The examiner noted that the treatment records showed that the 
Veteran was consistently seen for a bilateral shoulder 
problem.  The February 2006 VA x-ray report was reviewed, 
which showed that the right shoulder had arthritic changes at 
the glenohumeral articulation and AC joint.  A small metallic 
density was projected at the soft tissues adjacent to the 
upper humeral shaft.  Also, the examiner noted what appeared 
as pleural plaques at the right hemithorax.  The examiner 
further noted that the records revealed that the Veteran had 
a cerebrovascular accident (CVA) in May 2004 which resulted 
in right-sided weakness and bilateral leg weakness.  The 
Veteran denied any particular flare-ups of his muscle injury, 
but complained of pain at times in both shoulders.  He 
explained that he was able to drive a vehicle and perform 
household chores including mowing.  He stated that after 30 
minutes of mowing, he had increased pain in the shoulders.  
The examiner reiterated that the muscle group injured during 
service was MG III of the right upper arm.  There were no 
apparent bony or major vascular injuries.  The Veteran 
reported only occasional muscle pain and his activity was 
limited by fatigue or inability to move the joints through a 
portion of its range.  The Veteran also contended that he 
lost about 30 percent of function in his right shoulder.  
Upon examination, the examiner noted 2 scars.  There was an 
entry wound scar of the right upper arm laterally measuring 2 
cm by 7 mm.  The scar was slightly dimpled and depressed over 
an area of 1 cm.  There was an exit wound and/or surgical 
scar just anterior to the other scar and it measured 9 cm by 
1.7 cm.  The scars exhibited no sensitivity or tenderness, 
were superficial, stable, smooth, and flat with the exception 
of a slight depression of the first scar.  There was no 
adherence, no tenderness, and no bone or joint involvement.  
The Veteran had generalized weakness in all four extremities 
with no focal weakness of the right upper extremity.  There 
was no muscle herniation found.  The muscle group of the 
right upper arm and shoulder could move the joint 
independently through useful range of motion, but was limited 
by pain and fatigability.  A diagnosis of post SFW right 
upper arm with minimal residuals was listed.  The examiner 
also explained that the Veteran's complaints of tingling and 
reduction in motion in the ulnar distribution in right arm 
and hand was not explained by the service-connected SFW, 
right shoulder, as the ulnar nerve courses from the brachial 
plexus along the internal portion of the arm and not the 
external or lateral portion of the arm where the Veteran's 
muscle injury was located.  

The Veteran's service-connected disability was also evaluated 
during the February 2006 VA muscles examination.  On active 
and passive motion of forward flexion, the Veteran exhibited 
pain between 110 and 125 degrees and passive motion of 14 
degrees on abduction.  On active motion, he had pain at 105 
degrees through 120 degrees with full active and passive 
motion of 120 degrees.  The normal average for forward 
flexion and abduction is 180 degrees.  The external rotation 
with pain through motion was 42 degrees.  The internal 
rotation was 90 degrees.  The normal average is 90 degrees 
for internal and external rotation.  The examiner noted that 
there was insufficient clinical evidence to diagnose any 
condition of the right shoulder related to his SFW as the 
Veteran had bilateral shoulder arthritis, which was worse on 
the left.  The examiner opined that due to the nature and 
placement of the in-service injury, being a soft tissue 
injury not affecting the joint, it was not likely that the 
service-connected disability caused the current condition of 
the Veteran's bilateral shoulder problem.   

To warrant a higher rating under DC 5303, the evidence must 
show that the muscle injury resulting from the SFW is 
moderately severe.  See 38 C.F.R. § 4.73, DC 5303.  The type 
of wound that the Veteran sustained more closely approximates 
a moderate muscle injury because it was a penetrating wound 
from a shell fragment.  There is no evidence of residuals of 
debridement or prolonged infection.  There is also no 
evidence of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles.  Indeed, the February 2006 VA 
examiner did not find any evidence of muscle atrophy or loss 
of muscle function.  Furthermore, the February 2006 VA 
examination only noted minimal residuals of the Veteran's SFW 
to the right shoulder.  The Board recognizes the Veteran's 
complaints of pain, weakness, and fatigue.  However, the 20 
percent rating currently assigned for the Veteran's 
disability contemplates complaints of the cardinal signs or 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c) (2008), including a lowered threshold of fatigue 
after average use.  Similarly, the 20 percent rating also 
contemplates loss of power when compared to the sound side.  
Lastly, the Board notes that the February 2006 VA examiner 
explained that the Veteran's current shoulder condition is 
not related to his service-connected disability, but is 
related to his non service-connected arthritis of the right 
shoulder.  In light of the above, the Board finds that a 
rating in excess of 20 percent for the Veteran's service-
connected SFW, right shoulder, is not warranted.

The Board has considered an increased evaluation under 38 
C.F.R. § 4.73, Diagnostic Codes 5301, 5302, and 5304.  
However, the evidence of record does not reveal any injury to 
the trapezius, levator scapulae, serratus magnus, pectoralis 
major II, latissimus dorsi and teres major, pectoralis minor, 
rhomboid, supraspinatus, infraspinatus and teres minor, 
subscapularis, or coracobrachialis.  Therefore, Diagnostic 
Codes 5301, 5302, and 5304 are not for application. 

Disabilities of the shoulder and upper arm may also be 
evaluated under rating criteria that contemplate ankylosis of 
scapulohumeral articulation (DC 5200), limitation of motion 
of the arm (DC 5201), other impairment of the humerus (DC 
5202), or impairment of the clavicle or scapula (DC 5203).  
38 C.F.R. § 4.71a (2008).  Because there is no evidence of 
ankylosis of the scapulohumeral articulation or impairment of 
the humerus, these codes are not applicable.  The Board 
observes that the Veteran has exhibited limitation of the 
upper arm and shoulder; however, as noted above, the VA 
examiner associated the Veteran's current shoulder condition 
with his arthritis; which the examiner opined was not related 
to the Veteran's service-connected disability.   

The Board also notes that VA regulations, set forth at 38 
C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of 
functional impairment due to pain on motion when evaluating 
the severity of a musculoskeletal disability.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a higher rating can be based on "greater limitation of 
motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  However, any such functional loss must be 
"supported by adequate pathology and evidenced by the 
visible behavior of the claimant."  38 C.F.R. § 4.40 (2008).  
While the Veteran reported weakness in his right shoulder and 
arm, the evidence does not show that his diminished strength 
is more than moderate.  On the contrary, the February 2006 VA 
examination report shows that the residuals of the SFW to his 
right shoulder were minimal.  Furthermore, the Board again 
notes that the Veteran's current shoulder condition has been 
attributed to his nonservice-connected arthritis.  Even if 
the Veteran's symptoms were attributable to the Veteran's 
service-connected disability, these symptoms of pain and loss 
of power are contemplated in the 20 percent rating already 
assigned.  There is no indication that the Veteran's pain and 
loss of power has caused functional loss greater than that 
contemplated by the 20 percent evaluation assigned.  38 
C.F.R. §§ 4.40, 4.45; DeLuca, supra.

In light of the Court's holding in Hart, supra, the Board has 
also considered whether the Veteran was entitled to a staged 
rating for his service-connected disability.  However, upon 
reviewing the evidence of record, the Board finds that at no 
time since the filing of the Veteran's claim, or during the 
year immediately preceding that date, has the Veteran's 
service-connected disability been more disabling than the 20 
percent disability rating currently assigned.  Therefore, 
staged ratings are not applicable in this case.  

The Board notes that the Veteran has several scars associated 
with his service-connected muscle disability.  The scars were 
described as superficial, flat except for a slight depression 
of one scar, smooth, stable, and non tender.  The evidence 
also does not show limitation of motion due to the Veteran's 
scars and the scars do not cover an area of the skin 
sufficient to warrant a compensable rating.  As a result, a 
separate rating for any of the Veteran's scars is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  

As for the Veteran's complaints of numbness in his right arm 
and hand, a peripheral nerve paralysis evaluation of the 
right upper extremity may be assigned if the injury affects 
entirely different functions of the body part.  However, the 
Board observes that no nerve damage was reported in service 
as a direct result of the initial injury and that the current 
medical evidence does not reflect a neurological disability 
as a result of the SFW to the right shoulder.  Indeed, the VA 
examiner explained that the Veteran's complaints of numbness 
were not related to his service-connected disability.  In 
addition, the Board observes the evidence of record shows 
that the Veteran suffered a CVA, the residuals of which have 
apparently affected his right side.  Therefore, the Board 
finds that a separate rating for a neurological disorder as a 
direct result of the Veteran's service-connected disability 
is not warranted.

Finally, referral for extra-schedular consideration has been 
contemplated.  An extra-schedular disability rating is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1) 
(2008).  The Board finds no evidence that the Veteran's 
service-connected disability presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The objective 
medical evidence of record shows that manifestations of the 
Veteran's service-connected SFW, right shoulder, does not 
resulted in a marked functional impairment in a way or to a 
degree other than that addressed by VA's Rating Schedule.  
Furthermore, there is no evidence of marked or frequent 
periods of hospitalization.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, the Board 
determines that the preponderance of the evidence is against 
a rating in excess of 20 percent under Diagnostic Code 5303, 
as well as separate ratings under other diagnostic codes, for 
the Veteran's service-connected residuals, SFW, right 
shoulder, MG III.  Therefore, the claim must be denied.

III.	Service Connection for a right ring finger disability

In general, service connection may be granted for disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Notwithstanding the 
above, service connection may be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in or 
aggravated by service.  38 C.F.R. § 3.303(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis (degenerative joint disease) 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2008). 
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).

The Veteran contends that his right ring finger disability 
was caused by his service- connected SFW, right shoulder.  

The VA treatment records reveal that the Veteran has 
complained of right finger pain.  Furthermore, there is 
evidence of degenerative changes of the digits of the 
Veteran's right hand consistent with Heberden's and Virchow's 
nodes.  Additionally, the Veteran has complained that he has 
lack of extension in his right ring finger.  

Nonetheless, the Board finds that the preponderance of the 
evidence weighs against secondary service connection for the 
Veteran's right ring finger disability.  

After a close review of the record, the Board observes that 
there is no competent medical evidence relating the Veteran's 
right ring finger disability to his service-connected 
disability.  The only competent medical opinion to address 
the Veteran's complaints of pain and reduction of motion in 
his right ring finger is in the February 2006 VA examination 
report.  In the report, the VA examiner stated that the 
tingling and reduction in motion in the ulnar distribution in 
the right arm and hand were not explained by the Veteran's 
service-connected muscle injury as the ulnar nerve courses 
from the brachial plexus along the internal portion of the 
arm and not the external or lateral portion of the arm where 
his injury was.  As the February 2006 VA examiner's opinion 
is based upon an evaluation of the Veteran and review of the 
VA treatment records, the Board concludes that there was a 
sufficient foundation for the opinion.  Moreover, there is no 
competent medical opinion of record which indicates that the 
Veteran's right ring finger condition was caused or 
aggravated by his service-connected SFW, right shoulder.  
Thus, the preponderance of the evidence is against the claim 
of secondary service connection.

Additionally, the Board finds that service connection is not 
warranted on a direct basis.  Although the VA treatment 
records show that the Veteran has degenerative changes of the 
right hand, there is no evidence of a right ring finger 
condition during active service or for many years thereafter 
and no competent medical evidence indicating that the 
Veteran's right ring finger disability is directly related to 
service.  Consequently, the Board must conclude that the 
preponderance of the evidence is against a finding that 
service connection is warranted on a direct or presumptive 
basis.

The Board has considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for a right ring finger disability on a 
direct or secondary basis.  Thus, the benefit of the doubt 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

	(CONTINUED ON NEXT PAGE)




ORDER

A rating in excess of 20 percent for service-connected SFW, 
right shoulder, MG III, with retained foreign body, is 
denied.  

Service connection for a right ring finger disability, 
claimed as secondary to the service-connected SFW, right 
shoulder, MG III, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


